 


 HR 2011 ENR: To designate the Federal building and United States courthouse located at 100 East 8th Avenue in Pine Bluff, Arkansas, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 2011 
 
AN ACT 
To designate the Federal building and United States courthouse located at 100 East 8th Avenue in Pine Bluff, Arkansas, as the George Howard, Jr. Federal Building and United States Courthouse. 
 
 
1.George Howard, Jr. Federal Building and United States Courthouse 
(a)DesignationThe Federal building and United States courthouse located at 100 East 8th Avenue in Pine Bluff, Arkansas, shall be known and designated as the George Howard, Jr. Federal Building and United States Courthouse. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in subsection (a) shall be deemed to be a reference to the George Howard, Jr. Federal Building and United States Courthouse. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
